DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/19/2020, with respect to the rejection(s) of independent claim(s) 10 and 35 under 35 U.S.C. 103 in view of the combination of Paul, JR, Jarding, and Horsager have been fully considered and are not persuasive.  Applicant argues that the combination does not teach a digital control signal that is configured to simultaneously vary both a pulse frequency and a pulse width within a pulse sequence, enabling both frequency and pulse width of current pulses to be simultaneously varied within a waveform. Based on Applicant’s arguments, it appears that the invention varies these parameters in a same pulse, on a same channel, and to a single target (such as a single electrode). However, the claim language is currently broad enough to include varying these two parameters of frequency and pulse width on different channels, and delivering them to “at least one stimulation point within an eye region” that can broadly include several stimulation points as long as they reside within a same eye region.
Applicant argues that Horsager does not teach varying frequency of pulses within a pulse train, or reason to enable varying both the frequency and pulse width of current pulses simultaneously within a waveform. However, based on the breadth of the claim language, as interpreted above, Examiner maintains that the combination teaches varying multiple parameters of a same waveform simultaneously, in order to find an optimal waveform for 
Claim Objections
The previous objection to Claim 39 is withdrawn, now that dependency has been corrected to depend from claim 35 instead of having no dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19, 21-23, 25, 35-44, 46-48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. (no patent number currently assigned, but it was previously copending application no. 15/071,912). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims, for reciting digitally varying the frequency and pulse width parameters of a waveform, simultaneously, for delivery to an eye region for treatment of a visual impairment, wherein the dependent claims of each respective set of claims further share defined ranges of the stimulation parameters that are variable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19, 21-23, 25, 35-44, 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, JR (US 2004/0176820 A1, hereinafter “Paul”) in view of Jarding et al (US 6,275,735 B1, hereinafter “Jarding”), and in further view of Horsager et al (US 2008/0021515 A1, hereinafter “Horsager”) (all previously cited).
Regarding claims 10 and 35, Paul shows a method comprising generating a waveform comprising a series of current pulses (para. 0028) having a peak current amplitude between 1 microamp and 450 microamps (para. 0035 showing that the claimed range is contained within Paul's described range), wherein the current pulses are generated by a waveform signal source 10 (Fig. 1, 4, 5A; para. 0025) that receives a digital control signal from a waveform controller, wherein the waveform controller generates the digital control signal to directly digitally control the waveform signal source (para. 0026-0027, 0034 - control circuitry programmed to digitally 
While Paul shows the method above, Paul lacks explicitly showing wherein the waveform controller uses a digital modulation technique that is sequenced to provide the current pulses at a plurality of discrete frequencies within a defined range in accordance with a visual disease treatment protocol.  Jarding teaches a similar microcurrent therapy device and method of using comprising treating a visual impairment or function (col. 1, lines 13-18) comprising applying a generated waveform signal to at least one stimulation point within an eye region (Fig. 1, 4A; col. 4, lines 18-45; col. 11, line 59-col. 13, line 18). Jarding teaches that the device and method includes a signal generator that uses a digital modulation technique that is sequenced to provide the current pulses at a plurality of discrete frequencies within a defined frequency range in accordance with a visual disease treatment protocol (col. 2, lines 55-60; col. 4, lines 18-22; col. 11, line 59-col. 13, line 18). Since Jarding teaches a similar device and method of using for a similar purpose, comprising a described treatment protocol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paul with the teaching of Jarding for the purpose of a more defined control over the waveform parameters in accordance with a visual disease treatment 
The combination of Paul and Jarding shows frequency variation to treat a visual impairment or function, but the combination lacks showing varying other pulse parameters in addition to frequency. Horsager teaches a related treatment device, comprising modifying stimulation parameters in order to determine the visual impairment of the user for the purpose of treating the visual impairment, wherein the determination includes application of electrical stimulation to a region of the eye, comprising modifying frequency, pulse width, and pulse train patterns (para. 0012, 0079). Horsager shows that adjusting a plurality of pulse parameters 

Since Horsager teaches using patient feedback to modify stimulation parameters, Horsager teaches why it is beneficial to assess and vary stimulation parameters to optimize the therapy delivered to the eye for treatment of visual impairment. Paul shows varying pulse frequency, and Horsager shows modifying pulse frequency and/or pulse width (with it obvious to modify both together, in the modification above). Since both types of pulse parameters are shown to be adjustable (including all at once, as shown by Horsager, to determine threshold levels, and together, due to their dynamic relationship, as modified above), then it would have 
It would have been obvious to provide this modification for the purpose of selectively varying both pulse frequency and pulse width within a pulse sequence, for the benefit of determining threshold levels in treatment of a patient and to effectively treat a visual impairment in the patient based on patient responses to both stimulation parameters in a pulse stimulation sequence. The combination would then provide the benefit of having different waveform parameters of a pulse sequence in a waveform and varying them in accordance with a visual disease treatment protocol that allows for improved assessment and treatment of a visual disease, than assessment and treatment based on frequency variation only. 


Regarding claims 12, 13, 37, and 38, Paul lacks explicitly showing wherein the current pulses are provided at 75% or more of the discrete frequencies within the defined frequency range, or at 90% or more of the discrete frequencies within the defined frequency range. However, as modified by Jarding to include the stimulation protocol discussed by Jarding above, Jarding teaches providing current pulses at 75% or more of the discrete frequencies within the defined frequency range, including at 90% or more of the discrete frequencies within the defined frequency range (col. 6, lines 17-24, wherein the low frequency thresholds for both sweep wave signals may be in the range of about 0 Hz to about 400 Hz, and the high frequency threshold for the two 20 sweep wave signals preferably is in the range of about 7 seconds to about 60 seconds, and more preferably at about 15 seconds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Paul and Jarding to include this teaching of Jarding for the purpose of targeting particular tissue with a specific frequency, thereby improving the function and treatment protocol of the device.
Regarding claims 14 and 39, Paul further teaches wherein the digital control signal is configured to selectively vary the pulse frequency (as modified above) within a defined frequency range of 0.1 Hz to 50 Hz (para. 0028, wherein the current will be provided at 9.1 Hz for 180 seconds and a third tone will sound indicating that step in the therapy program is over, 
Regarding claims 15, 16, 40, and 41, Paul lacks explicitly showing wherein the current pulses are provided at 75% or more of the discrete frequencies within the defined frequency range, or at 90% or more of the discrete frequencies within the defined frequency range. However, as modified by Jarding to include the stimulation protocol discussed by Jarding above, Jarding teaches providing current pulses at 75% or more of the discrete frequencies within the defined frequency range, including at 90% or more of the discrete frequencies within the defined frequency range (col. 6, lines 17-24, wherein the low frequency thresholds for both sweep wave signals may be in the range of about 0 Hz to about 400 Hz, and the high frequency threshold for the two 20 sweep wave signals preferably is in the range of about 7 seconds to about 60 seconds, and more preferably at about 15 seconds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Paul and Jarding to include this teaching of Jarding for the purpose of targeting particular tissue with a specific frequency, thereby improving the function and treatment protocol of the device.
Regarding claims 17 and 42, Paul further teaches wherein the digital control signal is configured to selectively vary the pulse frequency (as modified above) within a defined frequency range of 0.05 Hz to 10 Hz (para. 0028, wherein the current will be provided at 9.1 Hz for 180 seconds and a third tone will sound indicating that step in the therapy program is over, wherein the program indicator light 52 will dim, program indicator light 53 will light up, and current will be provided for 0.3 Hz for 360 seconds).

Regarding claims 21 and 46, Paul shows wherein the waveform comprises a first pulse sequence and a second pulse sequence (para. 0044 – multiple pulse sequences with variable parameters).
Regarding claims 22 and 47, Paul shows wherein a polarity of each of the first and second pulse sequences is varied to generate a bipolar waveform (para. 0028, wherein during the therapy program the polarity of the electrodes 22/22A will reverse every two seconds during use).

Regarding claims 25 and 50, Paul shows wherein the visual disease comprises macular degeneration (para. 0038).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792